             Case 2:16-cv-01109-RSM Document 341 Filed 08/12/20 Page 1 of 5




 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10   CHI CHEN, et al.,                                   Case No. C16-1109RSM

11                   Plaintiffs,                         ORDER DENYING U.S. BANK’S
                                                         MOTION TO DISMISS CLAIMS OF
12                        v.                             PLAINTIFF RUI MAO
13
     U.S. BANK NATIONAL ASSOCIATION, et
14   al.,
15                   Defendants.
16
            This matter comes before the Defendant U.S. Bank’s Motion to dismiss the claims of
17
     bellwether plaintiff Rui Mao as a discovery sanction. Dkt. #314. Plaintiffs oppose. Dkt. #322.
18
19   There has been no request for oral argument.

20          The full procedural background of this matter need not be restated as this Motion mainly
21
     deals with the back and forth of discovery attempts in the past year.
22
            On May 9, 2019, U.S. Bank filed a Motion to Compel, noting, among other deficiencies,
23
24   that the vast majority of Plaintiffs including Mao did not appear to have produced their

25   complete email, WeChat, and other electronic communications. Dkt. #135. The Court granted
26   the Motion on June 28, 2019, and ordered Plaintiffs to produce all non-privileged documents
27
     responsive to U.S. Bank’s requests within 30 days. Dkt. #147.
28

     ORDER DENYING U.S. BANK’S MOTION TO DISMISS CLAIMS OF PLAINTIFF RUI
     MAO - 1
               Case 2:16-cv-01109-RSM Document 341 Filed 08/12/20 Page 2 of 5



              Plaintiff Mao was deposed in June of 2019. He indicated that he had not necessarily
 1
 2   preserved messages from WeChat and that he may have failed to preserve or produce relevant

 3   emails. See, e.g., Dkt. #315-1 (“Mao Dep.”) at 74:22-75:14, 78:9-15, 219:8-12, and 219:25-
 4
     220:3. U.S. Bank decided to continue the deposition until the production deficiencies could be
 5
     cured.    On September 25, 2019, Mao made a supplemental production containing “107
 6
 7   documents, including 9 pages of WeChat communications, 13 emails, 26 documents attached to

 8   emails, and numerous other documents that had not been previously produced by Mao.” Dkt.
 9   #315 (“Larson Decl.”), ¶5.
10
              On February 3, 2020, the Court issued an Order regarding a prior Order to Show Cause
11
     re: Discovery.    Dkt. #238.    The Court expressly found that the original “noncompliant”
12
13   Plaintiffs (including Mao) had supplemented their prior discovery and “presented sufficient

14   evidence that their prior discovery failures were not willful or in bad faith.” Id. at 2. The Court
15   rejected the idea of dismissing these Plaintiffs and refused to issue further discovery sanctions at
16
     that time. Id. U.S. Bank took no further steps to depose Mao as the COVID-19 pandemic
17
     began to spread from China to the entire world, affecting the parties’ ability to conduct
18
19   depositions.

20            On April 9, 2020, the Court issued an Order Denying U.S. Bank’s Motion to Continue
21
     Case Schedule and Granting Plaintiffs’ Motion for Bellwether Trials. Dkt. #269. The Court
22
     noted at that time that it “believes that the issues at trial will turn more on the actions of U.S.
23
24   Bank than on the acts or knowledge of Plaintiffs, and it appears that discovery has already been

25   completed in that regard. To the extent that the knowledge or actions of Plaintiffs is at issue, the
26   Court has no reason to believe those questions cannot be answered as to Plaintiffs who have
27
     been deposed and otherwise completed discovery.” Id. at 3. Plaintiffs state that, “[f]or over
28

     ORDER DENYING U.S. BANK’S MOTION TO DISMISS CLAIMS OF PLAINTIFF RUI
     MAO - 2
              Case 2:16-cv-01109-RSM Document 341 Filed 08/12/20 Page 3 of 5



     five weeks – from April 9, 2020 to the May 18, 2020 discovery completion deadline in this case
 1
 2   – U.S. Bank’s counsel did not request or meet and confer with Plaintiffs’ counsel regarding the

 3   completion of any Plaintiff’s deposition, virtual or otherwise.” Dkt. #323 (“McDonald Decl.”),
 4
     ¶ 3.
 5
             On May 7, 2020, the parties met and conferred regarding their Joint Bellwether Trial
 6
 7   Plan. Plaintiffs’ counsel proposed filing a joint request for a thirty-day abeyance of all case

 8   deadlines, including the discovery completion deadline, pending the parties’ completion of a
 9   mediation. McDonald Decl. at ¶ 4. U.S. Bank’s counsel refused to file the joint request,
10
     indicating they “expect [Plaintiffs] to timely complete [its] discovery as required.” McDonald
11
     Decl. at ¶ 5.
12
13           On May 15, 2020, one business day before close of discovery, Plaintiffs proposed Mao

14   as a bellwether plaintiff. Larson Decl. at ¶ 10.
15           Between May 14, 2020 and May 18, 2020, Plaintiffs completed five party and third-
16
     party depositions over the course of three days. McDonald Decl. at ¶ 6. Then, on May 21,
17
     2020, three days after the discovery completion deadline, U.S. Bank for the first time requested
18
19   Plaintiffs’ counsel make Mao available for a second deposition. McDonald Decl. at ¶ 7; Larson

20   Decl. at ¶ 12. Plaintiffs’ counsel refused.
21
             On June 16, 2020, U.S. Bank brought the instant Motion to dismiss Mao’s claims as a
22
     discovery sanction under Rules 41 and 37. Dkt. #314.
23
24           Dismissal is a harsh penalty, imposed only in extreme circumstances. Malone v. United

25   States Postal Service, 833 F.2d 128, 130 (9th Cir. 1987). Where a court considers dismissal as a
26   remedy for failure to comply with a court order, the court is to consider: “(1) the public’s
27
     interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the
28

     ORDER DENYING U.S. BANK’S MOTION TO DISMISS CLAIMS OF PLAINTIFF RUI
     MAO - 3
              Case 2:16-cv-01109-RSM Document 341 Filed 08/12/20 Page 4 of 5



     risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their
 1
 2   merits; and (5) the availability of less drastic sanctions.” In re Phenylpropanolamine (PPA)

 3   Prods. Liab. Litig., 460 F.3d 1217, 1226 (9th Cir. 2006) (quoting Malone, 833 F.2d at 130).
 4
     The “factors are ‘not a series of conditions precedent before the judge can do anything,’ but a
 5
     ‘way for a district judge to think about what to do.’” Id. (quoting Valley Eng'rs Inc. v. Elec.
 6
 7   Eng'g Co., 158 F.3d 1051, 1057 (9th Cir. 1998)). Additionally, the Court should consider the

 8   willfulness of the conduct. Henry v Gill Indus., Inc., 983 F.2d 943, 948 (9th Cir. 1995)
 9   (“‘disobedient conduct not shown to be outside the control of the litigant’ is all that is required
10
     to demonstrate willfulness, bad faith, or fault”) (citations omitted).
11
             The Court finds that U.S. Bank has been dilatory in bringing this Motion on several
12
13   fronts. First, the Court has already addressed many of U.S. Bank’s arguments about Mao’s

14   discovery responses in prior Orders. To the extent that a discovery dispute remained, U.S. Bank
15   should have brought a motion prior to the close of discovery. Even after the selection of Mao as
16
     a bellwether plaintiff, U.S. Bank waited several weeks to bring the instant Motion.
17
             Further, the Court is not convinced, based on the balance of the evidence, that it was
18
19   entirely Plaintiff Mao’s fault that a second deposition was not scheduled in a timely fashion.

20   This cuts against the willfulness of the conduct.
21
             The Court notes that the proposed sanction—dismissal—is clearly an inappropriate
22
     remedy. Considering the public’s interest in expeditious resolution of litigation, the Court’s
23
24   need to manage its docket, the risk of prejudice to U.S. Bank, the public policy favoring

25   disposition of cases on their merits, and the availability of less drastic sanctions, it is clear that a
26   Court-ordered second deposition of Mao is a much more appropriate sanction. However, U.S.
27
     Bank does not move for this relief, calling it “an option [] no longer available to U.S. Bank.”
28

     ORDER DENYING U.S. BANK’S MOTION TO DISMISS CLAIMS OF PLAINTIFF RUI
     MAO - 4
              Case 2:16-cv-01109-RSM Document 341 Filed 08/12/20 Page 5 of 5



     Dkt. #314 at 14. The suggestion in Plaintiffs’ Response brief that this would be an appropriate
 1
 2   sanction falls on deaf ears.

 3          Given all of the above, the Court finds that U.S. Bank has failed to meet its burden for
 4
     obtaining the relief it requests. Having considered the applicable briefing submitted by the
 5
     parties and the entire record, the Court hereby finds and ORDERS that Defendant U.S. Bank’s
 6
 7   Motion to dismiss bellwether Plaintiff Rui Mao as a discovery sanction, Dkt. #314, is DENIED.

 8          DATED this 12th day of August, 2020.
 9
10
11
12
                                                 A
                                                 RICARDO S. MARTINEZ
13                                               CHIEF UNITED STATES DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING U.S. BANK’S MOTION TO DISMISS CLAIMS OF PLAINTIFF RUI
     MAO - 5
